DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to the claims, the cited prior art fails to teach, transmitting the network a respective first and second uplink control information based on the respective first and second PUCCH resource with the respective first and second timings and transmitting to another UE a respective first and second sidelink data based on the respective first and second pre-allocated resources indicated; where the PUCCH configurations and the pre allocated resource information  are received in the respective first and second downlink control information.
Prior art Lee et al. (US Patent 11082994 B2) teaches, having tow implicit PUCCH resources linked to CCE index of a unicast grant and one implicit PUCCH resource linked to sidelink SL (or UL)-grant (see column 21, lines 64-67).
Prior art Khoryaev et al. (US Publication 2018/0206260 A1) teaches, having resources for sidelink (SL) transmissions assigned on demand by the eNB via DCI parameters however, there is an explicit stating that no SL resources are pre-allocated (see paragraph 52).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.